      Case 1:17-mc-00360-AT-RWL Document 165 Filed 01/16/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                         )
    ESSAR STEEL ALGOMA INC.,             )
                                         ) Case No. 1:17-mc-00360-AT
        Plaintiff,                       )
                                         ) Judge Analisa Torres
    vs.                                  )
                                         ) Magistrate Judge Robert W.
    NEVADA HOLDINGS, INC., f/k/a         ) Lehrburger
    SOUTHERN COAL SALES                  )
    CORPORATION, et al.,                 )
                                         )
        Defendants.                      )
                                         )
    _______________________________________________________________________
                 NOTICE OF MOTION TO WITHDRAW AS COUNSEL

       PLEASE TAKE NOTICE that, upon the accompanying declaration of Melissa A. Barrett,

dated January 16, 2020, the undersigned will move this Court to enter an Order permitting

withdrawal as counsel for Plaintiff Essar Steel Algoma Inc. in the above captioned action

pursuant to Local Civil Rule 1.4 of the United States District Courts for the Southern and Eastern

Districts of New York.

 Date: January 16, 2020                          Respectfully submitted,

                                                 THOMPSON HINE LLP

                                                 /s/ Melissa A. Barrett
                                                 Kip T. Bollin (admitted pro hac vice)
                                                 Laura L. Watson (admitted pro hac vice)
                                                 Mark R. Butscha, Jr.
                                                 Melissa A. Barrett (admitted pro hac vice)
                                                 3900 Key Center, 127 Public Square
                                                 Cleveland, OH 44114
                                                 Tel: (216) 566-5500
                                                 Fax: (216) 566-5800
                                                 kip.bollin@thompsonhine.com
                                                 laura.watson@thompsonhine.com
                                                 mark.butscha@thompsonhine.com
                                                 melissa.barrett@thompsonhine.com
Case 1:17-mc-00360-AT-RWL Document 165 Filed 01/16/20 Page 2 of 3




                                -and-

                                Rebecca Brazzano
                                335 Madison Ave., 12th Floor
                                New York, NY 10017-4611
                                Tel: (212) 344-5680
                                Fax: (212) 344-6101
                                Rebecca.Brazzano@thompsonhine.com

                                Attorneys for Plaintiff Essar Steel Algoma Inc.
      Case 1:17-mc-00360-AT-RWL Document 165 Filed 01/16/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020, I caused the foregoing to be served on all

counsel of record, electronically, via the Court’s electronic filing system.




                                              /s/ Melissa A. Barrett
                                              Attorney for Essar Steel Algoma, Inc.
